Title: From John Adams to the President of Congress, No. 73, 27 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 27 May 1780. RC (PCC, No. 84, II, f. 78–80). LbC in John Thaxter’s hand (Adams Papers; notation by Thaxter: “NB. Nos. 67, 68, 69, 70, 71, 72, 73 were delivered to Come. Gillon on the 30th. May, with several packets of Newspapers & private Letters.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:734–735.
     In this letter, read in Congress on 11 Sept., John Adams noted the extensive writings by Americans in the 1760s and 1770s on the application of the British Constitution to the constituent parts of the empire. In his view, these writings had played a significant role in the American Revolution and were behind recent events in Ireland. He then inserted the text of an article from the London General Advertiser and Morning Intelligencer of 13 May, regarding petitions from several districts in India calling for relief from the extraordinary powers assumed by English colonial judges. Adams declared that he was not surprised by this evidence of unrest and predicted that the continuation of the war would produce additional protests, for Britain held India “by a slender Thread and by the good Will only of a few Individuals.” He also enclosed a copy of Edmund Jenings’ dialogue between William Pitt and Charles Yorke, part of which had been included in Jenings’ letter of 5 March (above).
    